  Case: 1:20-cv-00086-NCC Doc. #: 4 Filed: 04/21/20 Page: 1 of 5 PageID #: 31



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

ALEX WHEELIS,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 1:20-CV-86 NCC
                                                 )
JASON FINCH, et al.,                             )
                                                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of a complaint filed by pro se plaintiff Alex

Wheelis. For the reasons discussed below, the Court will give plaintiff the opportunity to file a

signed, amended complaint on a Court-provided form, and to either pay the $400 filing fee or file

an Application to Proceed in District Court without Prepaying Fees or Costs.

                                           Background

       On April 8, 2020, twenty inmates at the Ste. Genevieve Detention Center, including

plaintiff, filed a lawsuit pursuant to 42 U.S.C. § 1983 against six detention center employees. In

the complaint, they alleged the defendants failed to wear proper protective equipment during

March 2020. They claimed this amounted to deliberate indifference to their health and safety,

and a failure to protect them from potential exposure to, and spread of, the COVID-19 virus.

Because the Court does not allow multiple prisoners to join as plaintiffs in a single lawsuit under

Federal Rule of Civil Procedure 20, nineteen plaintiffs were severed from the originating case

and new cases were opened for each one. The case at bar is one of those new cases.
   Case: 1:20-cv-00086-NCC Doc. #: 4 Filed: 04/21/20 Page: 2 of 5 PageID #: 32



                                               Discussion

        The complaint in this matter is defective for several reasons. First, it is unsigned. Rule

11(a) of the Federal Rules of Civil Procedure requires an unrepresented party to personally sign

his pleadings, motions, and other papers, and requires courts to “strike an unsigned paper unless

the omission is promptly corrected after being called to the… party’s attention.” Similarly, the

local rules of this Court require self-represented parties to sign all of their filings. E.D. Mo. L.R.

2.01(A)(1).

        Second, the complaint asserts claims on behalf of a group of inmates as a whole. While

federal law authorizes plaintiff to plead and conduct his own case personally, he lacks standing

to bring claims on behalf of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (stating that,

in general, to satisfy the standing requirement, a plaintiff “must assert his own legal rights and

interests, and cannot rest his claim to relief on the legal rights or interests of third parties.”).

Moreover, plaintiff does not allege, nor does it appear, that he is a licensed attorney. He

therefore may not represent the interests of others in this Court. See 28 U.S.C. § 1654;

Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (stating that “because pro se means to

appear for one’s self, a person may not appear on another person’s behalf in the other’s cause. A

person must be litigating an interest personal to him”); Lewis v. Lenc–Smith Mfg. Co., 784 F.2d

829, 830 (7th Cir. 1986) (stating that a person who is not licensed to practice law may not

represent another individual in federal court).

        In consideration of plaintiff’s pro se status, the Court will give him the opportunity to file

a signed, amended complaint to set forth his own claims for relief. Plaintiff is advised that the

amended complaint will replace the original complaint. See In re Wireless Telephone Federal

Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an



                                                    2
   Case: 1:20-cv-00086-NCC Doc. #: 4 Filed: 04/21/20 Page: 3 of 5 PageID #: 33



amended complaint supersedes an original complaint and renders the original complaint without

legal effect.”). Plaintiff must type or neatly print the amended complaint on the Court’s prisoner

civil rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All

actions brought by self-represented plaintiffs or petitioners should be filed on Court-provided

forms where applicable.”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the

parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly

related to his claim. Plaintiff must also specify the capacity in which he intends to sue each

defendant.

       In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should set forth a short and

plain statement of the facts that support his claim or claims against that defendant. See Fed. R.

Civ. P. 8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his

claims in numbered paragraphs, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he

may set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If

plaintiff names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2).

       It is important that plaintiff allege facts explaining how each defendant was personally

involved in and directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will



                                                 3
   Case: 1:20-cv-00086-NCC Doc. #: 4 Filed: 04/21/20 Page: 4 of 5 PageID #: 34



have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a

claim.”). Plaintiff’s failure to make specific factual allegations against a defendant will result in

the dismissal of that defendant. Furthermore, the Court emphasizes that the “Statement of

Claim” requires more than “labels and conclusions or a formulaic recitation of the elements of a

cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       Finally, the Court will give plaintiff the opportunity to either pay the $400 filing fee, or

file a motion seeking leave to commence this action without prepaying fees and costs. If

plaintiff chooses to file a motion seeking leave to commence this action without prepaying fees

or costs, he must also file a certified copy of his inmate account statement for the six-month

period immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s ‘Prisoner Civil Rights Complaint’ form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s ‘Application to Proceed in District Court without Prepaying Fees or Costs’ form.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff must file a signed amended complaint on the Court-provided form.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff must either pay the $400 filing fee, or file a completed Application to Proceed in

District Court Without Prepaying Fees or Costs form along with a certified copy of his inmate

account statement.



                                                  4
  Case: 1:20-cv-00086-NCC Doc. #: 4 Filed: 04/21/20 Page: 5 of 5 PageID #: 35



      If plaintiff fails to timely comply with this order, the Court will dismiss this action

without prejudice and without further notice.

       Dated this 21st day of April, 2020.

                                                    /s/ Noelle C. Collins
                                                 NOELLE C. COLLINS
                                                 UNITED STATES MAGISTRATE JUDGE




                                             5
